Opinion by
Mr. Justice Fell,
All of the specifications of error are'in violation of the rules of court. The "first five relate to the rejection of testimony and the offers and the ruling of the court thereon are not set out: Rule 31. These must be disregarded. The sixth specification should have set out the instruction complained of: Rule 30. Since this specification is to a binding instruction to find for the defendant we will consider it notwithstanding the error in form.
The plaintiff was injured by getting his foot into a pit containing hot oil and water which dripped from the machinery of which he had at the time sole charge. He was an experienced engineer and electrician, and for nearly three weeks he bad been in charge as night engineer of the defendant’s engines, dynamo and ice machines which were in a room fifty by seventy-five feet. The floor of this room was cement and it was smooth and even except at one place some distance from the dynamo, where the cement had been raised to make a foundation for machines. Near the dynamo a pit was sunk in the floor to which by means of two small pipes water and oil which dripped from the machines were conducted. The top of the pit was twelve by fifleen inches; its depth was not shown. It was covered by boards fitted to the top and placed flush with.the surface of the floor. The plaintiff walked over these boards a number of times each night. There was no evidence that they were decayed or out of repair. The room was well lighted and there was an incandescent lamp within seven or eight feet of the'pit.
How the plaintiff got his foot in the pit does not clearly appear. There was an evident attempt on his part to fit his testimony to the support of the allegation that the pit was a hidden danger of the existence of which he had no knowledge, rather than to show the real facts of the casé." He testified at *117one time that he fell into the pit, at another that the boards were in place on the pit when he stepped on them. When aided by the question, “ And the boards gave way and your foot went in ; is that it? ” he answered, “ Yes, my foot went in.” He further testified that he had never examined the boards and had no knowledge of their condition, that he had not observed the pipes running into the pit, and supposed that the boards were used to fill up a depression in the floor. His witness, who worked in the same room, testified that he knew of the existence of the pit, that the pipes were plainly visible, and that the boards covering it were nailed to cleats and were apparently sound and strong before the accident, and that the only defect he observed after the accident was that some nails that fastened one of the boards to a cleat were loose.
There was nothing in this testimony to warrant a recovery against an employer, and a verdict was properly directed for the defendant.
The judgment is affirmed.